 F.C.F. PAPERS, INC.F.C.F.Papers,Inc.,aDivisionofTheMeadCorporationandTeamsters Local 118,Internation-alBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case3-CA-5191June 18, 1974DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn August 28, 1973, Administrative Law JudgeBenjaminB. Liptonissuedthe attached Decision inthisproceeding.Thereafter, the Respondent filedexceptionsand a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the Administrative LawJudge's rulings, findings,and conclusions only to theextent consistentherewith.The background facts show that on January 26,1973,1 ameetingwas held at the union hall attendedby all but one of Respondent's warehouse employees.All those presentsigned unionauthorization cards,and the Union subsequently requested recognition.RichardHandel, Sr., a working foreman andsupervisor,who was at the time believed by theUnion to be an employee, testified that he toldRespondent's president, Arthur Ennis, that he andmost of the other men had signed authorizationcards.On February 2, the union president toldRichard DuRose, an attorney for Respondent, thatall employees, with the exception of Daniel Hamil-ton, hadsignedcards. As discussed below, Respon-dent's president convened a meeting of warehouseemployees, and Respondent's attorney questionedcertainemployees.On February 9, Respondentdischarged Handel, Sr., correctly believing he was asupervisor. The employees met on February 10 andvoted to strike. The strike, which commenced onFebruary 12, was continuing at the time of thehearing.1.The Administrative Law Judge found thatRespondent violated Section 8(a)(1) of the Act byinvitingand encouragingthe employees to bargaindirectly with Respondentas a meansof warding offtheUnion. On February 7 Respondent's presidentIAll dates are 1973.sCompareEugeneYokel!and BernardYokell,Co-partners,d/b/aCrescent Art LinenCo., and BetsyRossNeedlework, Inc,158 NLRB 447,enfd.387 F.2d 751 (C.A. 2, 1967).The Boardfound a violationwhere the657conducted a meeting among the employees and saidthat he saw there were problems and wanted to getthem straightened out. He stated, "Well if anybodygot any problems they can come up and see me. Ithinkwe can straighten them out." Handel, Sr.,accusedEnnis of not being interested in theemployees' problems and stated there were notenough men, forklifts, or pallets.Ennis'offer to deal with problems was notconditioned, directly or impliedly, on rejection of theUnion. There were no antiunion statements; Ennissaid that he had nothing against unions.WhenHandel, Sr., raised certain apparently recurringproblems, Ennis did not offer any solution. In thiscontext,we find that the speech appears to be anattempt to check into normal work problems ratherthan an invitation to bargain in derogation of theUnion.2 Accordingly, we shall dismiss this allegationof the complaint.2.The Administrative Law Judge found, on thefollowing facts, that Respondent unlawfully interro-gated employees. On February 8, Respondent'sattorney, Edward Mitchell, individually summonedfive unit employees into the office of Respondent'spresident.Mitchell told each that he had the right toengage in or refrain from union activities, that hisparticipation was voluntary, that there would be noreprisalsor benefits, that Respondent had beeninformed of the January 26 union meeting, and thatthe only information sought concerned the activitiesofHandel, Sr. Three employees signed statements,one agreed to sign a description of the "assurancesgiven," and one refused to answer any questions. Theemployees were asked whether they were present atthe union meeting, whether others were present, whopassed out authorization cards, who were givencards, and who signed cards. One employee toldMitchell the names of all the employees who hadattended the meeting.Although questioning employees as to who attend-ed a union meeting and passed out, received, andsigned authorization cards would, under most cir-cumstances, constitute unlawful interrogation, in thecontext here we find that it would not serve thepurposes of the Act to find that Respondent'sinterrogation violated the Act. The Respondent hada legitimate concern about supervisory participationin the Union. That the supervisory status of Handel,Sr.,was not finally determined until March 13 doesnot detract from Respondent's concern. The employ-ees were given assurances against reprisal and weretold that their participation was voluntary. Theemployertold employees,in a poll he was taking,ifyou vote forthe unionwe are through but if you vote against the union we cantalk about yourproblems.The employees votedagainst the union,and for an hourthereafter discussed working conditions with theemployer211NLRB No. 67 658DECISIONSOF NATIONALLABOR RELATIONS BOARDrefusal of one employee to participate indicates thatthose statements were communicated and believed.In addition, Respondent had been previously in-formed by the Union that all employees but one hadsigned cards,and at the outset of the interrogationsMitchell told the employees that he knew about theunion meeting.Thus,any information about unionstrength or employee participation in the Unionobtained during the interrogations would be cumula-tive.As the employees were aware that this was so,the interrogations did not tend to be coercive.Accordingly,we shall dismiss this allegation of thecomplaint.3.The Respondent excepts to the AdministrativeLaw Judge'sfinding thatRespondent violatedSection 8(a)(1) of the Act bylitigatingin bad faiththe contention that it need not reinstate the strikersbecause they had engaged in a slowdown.To findthat the assertion of an affirmative defense,albeitfrivolous,violates the Act is without precedent, isunfounded, and would tend to unduly restrict therights of parties at Board hearingsto fullylitigate allissues.Accordingly,we shall reverse this finding.4.The Respondent contends that the employeeswere engaged in an unprotected strike to forceRespondent to reemploy a supervisor,Handel, Sr.We do not agree. We find, for the reasons set forthby the Administrative Law Judge in his Decision,that the strike was a protected economic strike.Moreover, even if the sole purpose of the strike hadbeen to secure the reemployment of Handel,Sr., thestrikewould be protected since Handel, Sr., had anidentifiable direct impact on the employees' own jobinterests.3Handel,Sr.,was a low level supervisorwho also worked alongside rank-and-file employees.Handel, Sr., and Respondent's president had fre-quent discussions concerning the condition of thewarehouse area.At the meeting called by Respon-dent on February 7, Handel, Sr., complained aboutcertain operational problems and said that Ennis,Respondent's president,was out to"screw"the menin the warehouse.Thus,Handel, Sr., was clearlyidentified by the warehouse employees as taking theirposition against top management.5.The Administrative Law Judge properly foundthat an unconditional offer to return to work wasmade on behalf of all the economic strikers by theUnion in a letter which Respondent received onMarch 9. Although apparently all the strikers hadbeen permanently replaced at the time of the Union'sunconditional offer, it is clear that a number of3Dobbs Houses,Inc.,135 NLRB 885, enforcement denied 325 F.2d 531(C.A. 5, 1%3).Although believing the means selected by the employees"was not reasonably related to the ends sought to be achieved,"the court,nevertheless,recognized that the discharge of a supervisor could be withinthe employees'legitimate concern and a protectedactivity.The Boardvacancies subsequently arose.While we agree withtheAdministrativeLaw Judge that Respondentviolated Section 8(a)(3) of the Act by failing to offerreinstatement to the strikers, we do not agree entirelywith his analysis of the availability of positions wherereplacements had left or never been hired.We do not agree with the Administrative LawJudge's finding concerning the student part-timeemployees. There is nothing in the record to indicatethat they were other than regular part-time employ-eeswho were permanent replacements for thestrikers.We also disagree with the AdministrativeLaw Judge's finding that Barry Joy was hired onMarch 18, the day he began work, rather than onMarch 5 when the Respondent contends Joy washired.Uncontradicted testimony indicates that Res-pondent accepted Joy for employment on March 5,but that Joy could not start work until later becausehe had to give his former employer 2 weeks' notice.Respondent's payroll records show that, as ofMarch 9, there were 10 permanent replacements (ofwhom 3 or perhaps 4 were students) on the job, acommitment to hire 1 more, and 1 employee who hadnot struck. Thus, we find that the strikers had beenpermanently replaced when the unconditional offerto return to work was made.As found by the Administrative Law Judge,Respondent's payroll records show that a number ofjob vacancies occurred after March 9. Three persons,not including Barry Joy, were hired-one on March26 and two on April 9. In addition, an employee wasterminated on March 16 and two student employeeswere terminated on April 13 and May 18, respective-ly.Respondent made no effort to offer any strikersreemployment until it successively offered one job tofour strikers on April 25, May 2, 9, and 23. Whetherthesewere proper offers of reinstatement will bedeferred to the compliance stages of this proceeding.What is clear from this record is that Respondentfailed to offer reinstatement to any striker betweenMarch 9 and April 25, during which time threepersons were hired and two terminated. Thus, wefind thatRespondent refused to offer strikersreinstatement during this period.InThe Laidlaw Corporation,171 NLRB 1366, 1369,enfd. 414 F.2d 99 (C.A. 7, 1969), cert. denied 397U.S. 920 (1970), the Board held:... economic strikers who unconditionallyapply for reinstatement at a time when theirpositions are filled by permanent replacements:(1) remain employees; and (2) are entitled to fullsubsequently respectfullydisagreed with thecourt's rationale.P/astilteCorporation,153 NLRB 180,enfd.in relevantpart 375 F.2d 243 (C.A. 8,1967).Morerecently the Board has reaffirmedtheDobbs HousesprincipleinOkla-Inn, d/b/a HolidayInn ofHenryetta,198 NLRBNo. 68, andKelsoMarine, Inc., Kel Stress Division,199 NLRB 7. F.C.F. PAPERS, INC.reinstatement upon the departure of replacementsunless they have in the meantime acquired regularand substantially equivalent employment, or theemployer can sustain his burden of proof that thefailure to offer full reinstatement was for legiti-mate and substantial business reasons.We have found that an unconditional offer to returnto work was made on behalf of the strikers at a timewhen the Respondent had apparently permanentlyreplaced all of them. Since the Respondent subse-quently terminated certain employees and hiredothers, one or more positions of the strikers werevacant and one or more strikers are entitled toimmediatereinstatement.4 The remaining strikersmay also be entitled to reinstatement at the depar-ture of other replacements, unless they have, in themeantime,acquired regular and substantially equiva-lent employment. However, as we are unable todetermine from the state of the present record whichor how many of the strikers are entitled to immediatereinstatement,and, if properly entitled, the order ofreinstatementof the strikers, we shall leave thequestions of such individual reinstatement rights forresolutionat the compliancestageof this proceeding.We shall further order that Respondent make wholethose strikers entitled to immediate reinstatement forany loss of pay they may have suffered.6.The Administrative Law Judge, relying onN. L. R. B. v. Gissel Packing Co., Inc.,395 U.S. 575(1969), found, upon the Union's bargaining requestand the Respondent's unfair labor practices, that abargaining order is necessary to protect the majorityselectionof the Union. We do not agree. We havereversed all the findings of violations except for the8(a)(3)and (1) violationstemmingfrom Respon-dent's failure to reinstate economic strikers. We findthat in these circumstances this unfair labor practice,standingalone,isnot so likely to have a lingeringeffect asto preclude the holding of a fair election.Accordingly, we shall dismiss this allegation of thecomplaint.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,F.C.F. Papers,Inc., aDivision of the Mead Corpora-tion,Rochester,New York, its officers, agents,successors,and assigns, shall:1.Cease and desist from interfering with, re-straining,and coercing its employees in the exercise4RichardHandel,Jr., is not entitled to reinstatement because heengaged in picket line misconduct.S In the event that this Order is enforced by a Judgmentof a UnitedStatesCourtof Appeals,the words in the notice reading"Posted by Order659of their Section 7 rights by failing and refusing toreinstate its striking employees to properly availablepositions after an unconditional offer to return towork has been made on their behalf, or in any like orrelatedmanner discriminating in regard to hire ortenure of employment or conditions of employment.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) In accordance with the Decision and Order ofthe Board and subject to any supplementary pro-ceedings thatmay be had in this case, offerimmediate and full reinstatement to such of thestrikerswhose former positions have been vacatedafter the strikers' offer to return to work, withoutprejudice to any seniority or other rights andprivileges previously enjoyed.(b)Make those strikers who have been improperlydenied reinstatement whole for any loss of earningsthey may have suffered by reason of Respondent'sdiscriminatory failure to reinstate them. Backpayand interest shall be computed under the standardsof the Boardas setforth inF.W.WoolworthCompany,90NLRB 289, andIsisPlumbing &Heating Co.,138 NLRB 716.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and otherrecords necessary and useful to determine the rightsto reinstatement and the amounts of backpay dueunder this Order.(d) Post at its Rochester, New York, warehouseand facilities copies of the attached notice marked"Appendix."5Copies of said notice, on formsprovided by the Regional Director for Region 3,after being duly signed by Respondent's authorizedrepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 3, inwriting,within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.MEMBER JENKINS,dissenting in part:I cannot agree with my colleagues' dismissal of theallegations of the complaint with respect to Respon-dent's offer to straighten out employee problems orof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational Labor Relations Board." 660DECISIONSOF NATIONALLABOR RELATIONS BOARDgrievances on February 7 and the interrogation ofemployees by Respondent's lawyer, Mitchell, onFebruary 8.SinceIwould find that the above-described conduct by Respondent violates Section8(a)(1)and join with my colleagues in findingviolations of Section 8(a)(3) and (1) stemming fromRespondent's failure to reinstate economic strikers, Iwould find also that a bargaining order is appropri-ate in these circumstances.In a reversalof the Administrative Law Judge'sfindings,my colleagues conclude that the Respon-dent's offer on February 7 to straighten out employeeproblems or grievances was an attempt to check intonormal work problems and did not violate the Actbecause the offer to deal was not conditioned,directly or indirectly, on rejection of the Union.The credited testimony shows that Respondent'spresident, Ennis, conducted the meeting because hesaw there were problems and wanted to get themstraightened out. It had not been Ennis' practice tomeetwith the employees; in fact, Ennis told theemployees he was sorry he did not get together withthem before and closed the meeting by telling themhe would be available more frequently than in thepast and for the employees that had questions orproblems to come and see him. The timing of themeeting is significant. It occurred immediately afterthe Union came on the scene and at a time when theRespondent had already received the Union's bar-gaining request and an election petition was pending.Thus, the effect of Respondent's offer to straightenout employee problems and grievances can only bean attempt to invite and encourage the employees tobargain with the Respondent. The implication thatthe employees do not need the Union to straightenout their problems or grievances necessarily follows.Accordingly, I would find,in agreementwith theAdministrative Law Judge, that Respondent's offerinterferedwith its employees' freedom of choiceconcerning collective representation.With respect to the interrogation of employees byRespondent'sattorney,Mitchell,my colleaguesexcuse the conduct becauseMitchell gave theemployees certain assurancesandstated that the onlyinformation sought concerned the activities ofHandel, Sr., a foreman. In fact, the interrogationreached far beyond Handel, Sr.'s activities. Theemployees were asked whethertheywere present atthe union meeting, whetherotherswere present,whopassed out authorization cards, andwhosignedcards.Mitchell elicited from one of the employeesthe namesof all the employeeswhohad attended themeeting.Iam unable to understand how Mitchell'sfar-reaching questions can be excused as having beenlimited to the activities of Handel, Sr. Nor am Ipersuaded by the attempt to justify the dismissal onthe ground that any information gathered fromtheinterrogationwould have been cumulative. Thisrationale is persuasive only if one makes the ratherdifficultassumption that the Respondent did notexpect to learn anything more about the unionactivitiesof its employees from the interrogation.But, even if that were true, Respondent's continuedinterest in, and ascertainment of, the employees'support of the Union by directly approaching theemployees themselves interfere with rights guaran-teed by the Act. The Board has held that interroga-tion which seeks to place an employee in the positionofactingasan informer regarding the unionactivities of his fellow employees is coercive .6 Thefar-reaching scope of Mitchell's interrogations can-not be lightly brushed aside. Mitchell did not limitthe interrogations to the activities of Handel, Sr. Healso asked questions about the union activities ofother employees. Under these circumstances, therecan be no justification for failing to adopt theAdministrative Law Judge's finding that Respon-dent's interrogations violated the Act.I likewise cannot agree with my colleagues' findingconcerning the student part-time employees. Therecord shows that there were three, and possibly four,student part-time employees. Two of them servedlessthan 3 months and only one apparentlyremained employed on May 30, less than 4 monthsafter the strike. Since the Employer has the burden ofproving these striker placements were permanent ifthat fact is placedin issue, in the circumstances hereitdoes not appear to me he has sustained his burden.Inmy judgment, the nature and extent of thisunlawful conduct warrants the granting of a bargain-ing order. At the time the Union made its bargainingdemand on the Respondent, it represented, on thebasis of cards, all but one of the unit's employees.Upon receipt of this demand, the Respondent'simmediate reactionwas toengageinunlawfulactivitiesdesigned to determine the number andidentities of the union supporters and to suggest toemployees that their demands and complaints weremore likely to be settled if they would forego unionrepresentationand deal directly with the Respon-dent.The seriousness of this conduct, particularlywhen considered together with the Respondent'ssubsequent failure to reinstate employees in violationof Section 8(a)(3), persuadesme, as it did theAdministrative Law Judge, that there is little likeli-hood that a fair election could be held in theforeseeable future and that a bargaining order is both6 Abex Corporation-Engineered Products Division,162 NLRB 328; seealsoSwanson-Nunn ElectricCompany,Inc.,203 NLRB No. 43. F.C.F. PAPERS, INC.necessary and appropriate to remedy this unlawfulconduct.In all other respects, I join in the determinationsmade by my colleagues.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to the Decision and Order of the NationalLaborRelationsBoard,we hereby notify ouremployees that:WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of their Section 7rights by failing and refusing to reinstateeconom-ic strikers who have unconditionally offered toreturn to work and whose former positions arenot filled by permanent replacements.WE WILL, in accordance with the Order of theNational Labor Relations Board and subject toany supplementary proceedings that may be hadaccording to the Board's Order in this case, offerimmediate and full reinstatement to those strikerswhose former positions were or became vacantafter the strikers' offer to return to work, withoutprejudice to any seniority or other rights andprivilegespreviously enjoyed, and make themwhole for any loss of earnings they may havesufferedas a resultof our failure to offer themreinstatement.F.C.F. PAPERS, INC., ADIVISION OF THE MEADCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Ninth Floor-Federal Building, 111W. Huron St., Buffalo, New York 14202, Telephone716-842-3100.IAll dates arein 1973.2The Union filed an original chargeon February14 and an amendedcharge on March 19;the complaint issued on March 30.DECISIONSTATEMENT OF THE CASE661BENJAMINB. LIPTON, Administrative Law Judge: Thisproceeding was heard before me on May 30 and 31, 1973,1in Rochester, New York, upon a complaint by the GeneralCounsel2 alleging certain violations of Section 8(a)(1), (3),and (5) of the Act.Upon the entire record,3 after consideration of the briefsfiled by General Counsel and Respondent, and from myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTI.JURISDICTIONRespondent has its principal office and place of businessin Dayton, Ohio,and maintains,inter alia,a warehouse inRochester, New York, where it is engaged in the sale anddistribution of paper products. The Rochester warehouse istheonlyfacility involved in this proceeding. During theyear precedingissuanceof the complaint, Respondent hada direct inflow in interstate commerce of products andmaterials to its Rochester warehouse valued in excess of$50,000.Respondent admits,and I find,that it is engagedin commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA.Essential IssuesUnder Section8(a)(1)-whether, on February 7, Respon-dent's president invited and encouraged assembled em-ployees to deal directly with Respondent concerning termsand conditions of employment, notwithstanding Respon-dent's prior receipt of the Union's demand for recognitionas the majority representative; and whether, on February8,Respondent's attorneys unlawfully interrogated individ-ual employees as to their union activities and those of otheremployees.Under Section8(a)(3)-whether Respondent, by engaginginunfair labor practices, initially caused or thereafterprolonged a strike by its employees, and has refused toreinstate the striking employees following their uncondi-tional offers to return to work. Respondent presents thedefenses that (a) the strike was unprotected because itspurpose was to protest Respondent's discharge of itswarehousemanager, and to compel it to rehire thisindividual, who was a supervisor; (b) the strikers were notentitled to reinstatement because they had engaged inmisconduct in the form of a "slowdown" during the weekpreceding the strike; (c) one striker had engaged in picketlinemisconduct, thereby forfeiting his right to reinstate-3At p. 109,line 1, the transcript is hereby corrected to read:"Cross-examination does not give you unlimited latitude." 662DECISIONSOF NATIONALLABOR RELATIONS BOARDment; (d) and the strikers had been permanently replacedpreceding their unconditional offers to return.Under Section8(a)(5)-whether Respondent unlawfullyrefused to bargain following the Union's demand; andwhether a bargaining order is justified under theGisselcase,4based upon a majority of membership applicationcards, in view of the serious nature of the asserted unfairlabor practices.Respondent denies all the alleged violations.B.OrganizationalActivityand Subsequent EventsOn January 22, after earlier conversations with two orthree employees on the subject of union representation,RalphHughson visited the Union's office. He had apreliminarydiscussionprincipally with Ernest Moyer, theUnion's president,and agreed to invite interested employ-ees to a meeting withthe Unionset forFriday, January 26.Hughson returned to the warehouse and informed otheremployees of the scheduled meeting. At 5 p.m. on January26, a meetingwith Moyer and two otherunion agents washeld at the union hall. All but one of the nine warehouseemployees attended 5 and each listed on a sheet of paperhisname,address,classification,and wage rate. Inaddition,Richard J.Handel,Sr., herein called Handel Sr.,appeared and participated with the others under thefollowing circumstances:He came to the meeting with hisson, Richard F. Handel, age 17, in the event his signaturewas necessary for his son to join the Union. He told Moyerhe was more or less in charge of the warehouse and did notknow if he should be there. At Moyer's request, hedescribed his duties, which included the distribution ofwork to employees and the performance of similar workhimself in the warehouse. Moyer then told him that he wasa group leader or leadman,as covered in union contracts,and that he could join the Union. During the meeting,membership application cards were signed by all employ-ees presentand by Handel Sr.By letter dated January 29, the Union notified Respon-dent that it was selected as bargaining agent for the"drivers,warehousemen,helpers,group leaders and cut-ters,"and requested a meeting to negotiate a contract. OnFebruary 1, it filed with the Board a petition forcertification.Itdoes not appear there was any written orverbal response to the Union's bargaining demand.On January 30, and within a period of thenext10 days,various telephone discussions took place between Moyerand Arthur Ennis, Respondent'spresident,and RichardDu Rose, an attorney for Respondent, who was present inthe plant. In one such conversation, on February 2, Moyertold Du Rose that all employees except Hamilton signed acard at the union meetingon January 26. DuRose askedhim if he was awarethatHandel Sr. was a supervisor, andMoyer asserted his position that Handel Sr. was only aworking foreman or leadman. Without contradiction, it4N. L. R.B. v. Gissel PackingCo.,Inc, 395 U.S. 575 (1969).SRalph Baker,Jimmy Collins,Robert Durr,Richard F. Handel, RalphHughson,Eugene Lee,James McDonald,and Albert C. Schneider DanielHamilton did not attend.6Moyer was uncertain as to the dates of certain conversations Hetestified that,on February7 or 8,he told Ennis that, if theywere going tointerrogate his people or dischargeanybody, the Unionwould strike. Hewas testified by Handel Sr. that, on February 2, he was toldby James Whalen and James Rodgers,executivesofRespondent,that Respondent's board of directors decidedto let him go.The reasons given related to the "conditionof the warehouse," and Respondent's belief that he hadbrought the Union in. They informed him that he wasgoing to be discharged and would receive 4 weeks'severance pay and his vacation pay. He promptly tele-phoned this information to Moyer. On February 2, Moyerleft a telephone message for Ennis with Ennis' secretary tothe effect that the Union would call a strike the nextMonday (i.e., February 5) if any of the employees wereharassed.Ennis testified that, when he returned the callthat day, Moyer "emphatically" repeated the strike threat .6On February 7, President Ennis made a speech to theassembled employees. And on February 8, the employeeswere individually interrogated in private offices at thewarehouse by Attorneys Du Rose and Mitchell. Also,Respondent alleges that a concerted"slowdown" by theemployees occurred during the week beginningFebruary 5.These events are treated below. On February 7, Respon-dent posted on the bulletin board a standard Board noticeindicating that an election petition had been filed andgenerally apprising the employees of their statutory rights.On February9,Ennis posted a notice in substance thatRespondent has no intention of taking reprisals "becauseof theunion."On February 9, Handel Sr. was discharged. Informed ofthe discharge about 5 p.m. that day, Moyer scheduled ameeting of employees to be held at McGraw's Grill onFebruary 10. At thismeetingtherewere present, inaddition to the union agents,seven employees 7 andHandel Sr.A strikevote was taken.Statements were madeby Moyer that the employees were being interrogated, thatHandel was discharged, and that "maybe the rest of youfellowswillbe following . . . because you joined theunion."Allagreed to strike beginning on Monday,February 12. At such time, picketing commenced atRespondent'spremises with a sign stating, "TeamstersLocal 118 on strike." On February 14, the Union filed withthe Board its charges,which included an alleged violationof Section 8(a)(3) based upon the discharge of Handel Sr.On March 8, the Union sent the letter to Respondentrequesting"immediate unconditional reinstatement" ofeight named employees and Handel Sr. On March 13, areplywas sent to the Union-essentially that permanentreplacementswere hired and "no position is presentlyavailable for the individuals named in your letter."Further,Respondent requested the Union to answercertain questions. On March 13, the Union was verballyadvised by the Board's Regional Director that, afterinvestigation,itwas determined that Handel Sr. was asupervisor.Thereupon, the Union formally requested byletter the withdrawal of its 8(a)(3) charge relating toHandel Sr. And on March 15, the Union wrote Respon-indicated that interrogations(by Attorneys Du Rose and Mitchell onFebruary 8,describedinfra)had taken place at that point.It is entirelyplausible that Moyer would issue such a strike threat on February 2, uponhis receipt of the information from Handel Sr. Although conceivable, it isnot sufficiently clear,and I do not find, that he made an additional strikethreat following the interrogations on February 8.7Excluding Hamilton and Schneider. F.C.F. PAPERS, INC.dent deleting the name of Handel Sr.and renewing itsunconditional offer or reinstatement "on behalf of all theothers" named in the March 8 letter. At the hearing, theparties stipulated that Handel Sr. was a supervisor underthe Act. At differentdates beginningApril 25, ostensiblyon the basis of a single vacancy, Respondent sent offers of"employment" separately to four of the striking employees.The circumstances of these offers, and of the allegedreplacements, will be consideredinfra.As of the hearing,the strike continues.8C.Restraint and Coercion1.Ennis' speech on February 7The meeting, convened by Ennis in the conference room,was attended by Handel Sr. and eight of the employees.Handel Sr. testified: Ennis said he was sorry he did not gettogether with the employees before, but he did not have thetime.He saw that they have problems and wanted to getthem straightened out. He asked what the problems were,and nobodyanswered.Then he said, "well, if anybody gotany problems they can come up and see me. I think we canstraighten them out." He does not have anything againstunions and, in fact, belongs to a union himself-theMaritime Union. Handel Sr. spoke up. He accused Ennisof not being interested in the employees' problems. And hestated there were not enough men for the job, and theyneeded more forklifts and pallets.Ennis testifiedthat he told the employees the purpose ofthemeeting was "to discuss the apparent slow-down inservice in our warehouse." Later, he testified that the statedpurpose was to discuss "some apparent deficiencies in thewarehouse." In describing the "problems" to the employ-ees, he "emphasized" that of service to customers, meaning"operational problems," and the need to maintain suchservice even during a period of union negotiations. At theend of themeeting,he indicated that if there were anyproblems that existed in the warehouse he would like toknow about them; he would be in Rochester morefrequently than in the past; and if the employees hadquestions or problems to come and see him.Inmy opinion, Ennis was attempting to shape histestimony to preconceived legal conclusions.At thehearing, Respondent's position was essentially that, duringthe same week, the employees generally had engaged in anunprotected concerted slowdown, and that those involvedin the subsequent strike thereby forfeited their right toreinstatement. Assertedly, Ennis was aware of the slow-down at the time of meeting on February 7. From Ennis'own account of the meeting, it would indeed appear to bean odd manner of addressing the employees on the subjectof such serious misconduct .9 Rather, it is clearly inferablefrom the timing and the content of the speech that Enniswas referring to the "problems" underlying the employees'desire for union representation. I accept in essence thetestimony of Handel Sr. and do not credit ^EnWs to the8Respondenthad filedcharges againsttheUnion on February 9,allegingviolations of Sec. 8(b)(1)(A) and (B). An informalsettlementagreement was executed as to the 8(b)(1)(A) charge, involvingallegedconduct by the Unionunrelatedto theissuesin the present case.Concerningthe alleged 8(b)(1)(B) charge,the RegionalDirectordismissed663extent of the conflict. At the time, Respondent hadreceived the Union's bargaining request, and an electionpetition 'was pending. As alleged in the complaint, I findthat ;Fpriis' primary purposelwas to invite and encourage theemployees to bargain directly with Respondent-"as ameans of warding off the Union, a violation of Section8(a)(1)." 102.Interrogations of February 8On this day, individual employees were summoned forseparate interviews with Attorney Mitchell in Ennis'officeand with Attorney Du Rose in the conference room. Theviolativeallegations refer specifically toMitchell.Hetestified,inter alia,that he told employee Hughson andSchneider that he was investigating the activities of HandelSr. to determine if there were violations of the "FederalLabor Relations Laws"; that employees had a right toengage inor refrain from union activities; that theirparticipation in the interview was to be completelyvoluntary; that there would be no reprisals or benefits fromRespondent; that the only information sought were theactivities of Handel Sr.; and that Union Agent Moyer hadalready informed Respondent there had been a unionmeeting on January 26 attended by employees and HandelSr. His questions to the employees concerned the participa-tion of Handel Sr. in the organizing campaign and, as a"collateral matter," to confirm the status of Handel Sr. as asupervisor. Of the five employees called by Mitchell, threesigned statements drafted byMitchell covering thesubstance of the interview; one agreed to sign only adescription of the "assurances" given, and one refused toanswer any questions or sign a statement.Hughson testified that certain of the questions byMitchell related to his own activity. Was he present at theunion meeting? He answered yes. Were there others inattendance from the warehouse? He replied that therewere, and gave Mitchell all the names. Who passed outauthorization cards, who were given the cards, and whosigned the cards? He supplied such information. Schneidertestified that President Ennis introduced him to Mitchell.He was also asked if he attended the union meeting, ifcards were passed out, and if anyone signed. His answerswere affirmative, but he did not recall whether he namedthose who signed cards. Mitchell denied that he asked suchquestions.Hughson and Schneider are credited. Du Roseobtained signed statements from three employees. HandelSr.was also summoned by Du Rose, but refused to answerquestions without having his own attorney present.InJohnnie's Poultry Co.,146 NLRB 770, 774, a lead case,the following principles were delineated governing interro-gation of employees:Despite the inherent danger of coercion therein, theBoard and courts have held that where an employer hasa legitimate cause to inquire, he may exercise theprivilege of interrogating employees on matters involv-the charge and was upheld on Respondent's appeal to the General Counsel.9The slowdownissueismorefully discussedinfra.10N.L.R.B. v. EugeneYokell and Bernard Yoked, d/b/a Crescent ArtLinenCo.,387 F.2d 751, 755 (C.A. 2, 1967),and casescited by the court.See alsoDonald Skillins d/b/a Yankee Distributors,152 NLRB 1018, 1026. 664DECISIONSOF NATIONAL LABORRELATIONS BOARDing their Section7 rights without incurringSection8(a)(1) liability.The purposes which theBoard andcourtshave heldlegitimate are oftwo types: theverification of a union'sclaimed majoritystatus todeterminewhetherrecognitionshould be extended .. .and the investigation of facts concerning issues raisedin a complaintwhere suchinterrogation is necessary inpreparingthe employer's defensefor trial ofthe case.In allowingan employer the privilegeof ascertainingthenecessary facts from employeesin these givencircumstances,the Board and courts have establishedspecific safeguards designed to minimizethe coerciveimpactof such employerinterrogation.Thus, theemployermust communicateto the employee thepurpose of the questioning,assure himthat no reprisalwill take place,and obtain his participation on avoluntary basis;the questioningmust occur in acontext freefrom employer hostilityto union organiza-tion and mustnot beitself coercive in nature;and thequestionsmust not exceed the necessities of thelegitimatepurpose by prying into otherunion matters,eliciting information concerningan employee's subjec-tive stateofmind, or otherwiseinterferingwith thestatutory rights of employees.When an employertransgressesthe boundaries of thesesafeguards, helosesthe benefitsof the privilege. [Footnotes and allcase citations omitted.]Respondent advances the justification for the February 8interrogations that it was investigating the activities ofHandel Sr., a supervisor,with the view of filing unfairlabor practice charges, and that as a result of theseinterviews it filed the Section 8(b)(1)(B) charge, earlierdescribed herein."It immediately appears,among otherthings, that such a purpose does not conform with eithertypeofpermissible interrogationshown above. Theinherent dangers of coercion are manifest to a muchgreater degree where an employer undertakes a course ofemployee interrogations seeking todevelopa basis forfiling charges, rather than in preparing a defense for thetrial of an actual case.12 It can be seen that this type of anemployer investigation,if generally permitted,would openup wide opportunities for subterfuge as a means ofentering into the area of interrogation otherwise forbidden.In the circumstances of this case, I find that Respondentwas engaged in conduct reasonably calculated to interferewith the employees'Section 7 rights.Justification for theinterrogations isnot establishedmerely by assertingassurances to the employees against reprisal or benefit.13The supervisory status of Handel Sr.was evidently aclosequestionwhich remained unresolved until theRegionalDirector'sdetermination was made known onMarch 13.That Respondent itself was in doubt is indicatedby Attorney Mitchell's questions of the employees relatingto the duties of Handel Sr.Furthermore,it is undisputedthat high management officials told Handel Sr. a week" As noted,the charge was ultimately dismissed.As of February 8, thestrike had not commenced and there was no indication of pressure by theUnion upon Respondent in the selection of its representatives (under Sec.8(bXIXB)).13Pepsi ColaBottlersof Miami, Inc.,155 NLRB 527, 530.13SeeSullivanSurplus Sales, Inc.,152 NLRB 132, 133earlier,on February 2, thatRespondenthad made thedecisionto dischargehim. Thisreduces even more thereasonabilityofRespondent'sconcern over a possible8(bx1XB) violation.The Union and the employees whosigned cards were then proceeding in good faith, and withRespondent's knowledge,on the basis that Handel Sr. wasan employee,rather thana supervisor.Mitchell made itplain tothe intervieweesthat hewas gathering evidence forthe purposeof taking action againstHandel Sr. And,indeed,Handel Sr.,was discharged the nextday. AlthoughRespondent was then acting at its peril, its opinion waslater upheld thatHandel was a supervisor.The timing wasparticularlysensitive in viewof the Union'srecentbargaining demand and the pending election petition.Respecting the substanceof theinterviews,Respondentreached beyondits own stated necessities. It systematicallysummoned at least eight of the nineemployees -forinterrogation concerning Handel Sr.,much of which couldonly have beencumulative and reflectingwhatRespondentalready knew before February 8. The verynatureof such aquest forevidence from employees relating to the organiz-ing campaigncould predictably provide disclosures of theemployees' individualactivitiesand tend to coerce theemployeesas a result. Separately summonedinto the boss'office,with Ennispresent in at least one instance, theemployeeswerethusquestionedin a locus of highmanagementauthorityand in an atmosphereof "unnaturalformality." 14 This contextwas not, in my opinion, free ofemployer hostilityto union organizationsuch as wouldminimize thecoercivepressures stemmingfrom theinterrogations.Then, finally, as I have found,there weredirect questions concerning the activitiesof the interview-ees, Hughson and Schneider,and thoseof other employees,whichin no eventcould be justifiedas having a legitimatepurpose.Accordingly,it is concludedthatRespondentengaged in coercive interrogationsviolatingSection8(a)(l), as alleged.General Counsel's contentionthatMitchell conducted apollof theinterrogated employeesisplainlywithoutsupport. Suchan allegation cannotbe predicated merelyupon evidence thatone (Hughson)out of the fiveinterrogatedemployeesfurnished answers toMitchellindicatingthat a majorityof the unitemployeeshad signedauthorizationcards.Nor is there any merit to GeneralCounsel'sultimatepositionthatRespondent,havingobtained such informationfrom Hughson,could not restits refusal to bargainupon the Union's lackof a provenmajority.15D.Cause of the StrikeThe complaintallegesthat the strike begun on February12 was an unfair labor practice strike undertaken in protestof Respondent's violative conduct in attempting to dealdirectly with the employees on February 27, in coercively14SeeBourneCo. v. N. L. R. B.,332 F.2d 47, 48 (C.A. 2, 1964).15Thecases cited by General Counsel,e.g.,SullivanElectric Company,199 NLRB809, are patently distinguishable.Thosesituations involve anactual poll in which the employer obtained from each employee the resultsshowinga majoritydesignation of the union which had previously requestedrecognition. F.C.F. PAPERS, INC.665interrogatingthem on February 8, and in refusing tobargain with the Union:op request.An unfair labor practice strike does not result merelybecausethe strike follows thecommissionof an unfairlabor practice. A causal connection between the two eventsmustbe established.16My finding is that the strike wasclearly precipitated by the discharge of Handel Sr. onFebruary 9 and, but for this event, would not likely havecommenced when it did. On this issue, it is of noconsequencethat the Union and the striking employeesthen believed that the discharge was an unfair laborpractice and that their own jobs were similarly placed injeopardy.Handel Sr. was a supervisor, as was laterdetermined, and the Union conformed to this ruling. Thusitappears that, on February 2, Union Agent Moyerconveyed to Respondent a distinct strike threat after hewas apprised by Handel Sr. of Respondent's decision todischarge him. There was no other apparent reason forsuch a threat at this early date following the Union'sbargainingrequest. And on February 9, upon informationofHandel Sr.'s actual discharge,Moyer immediatelyarrangedfor a meetingthe next day to take a strike vote.At thismeeting,as the evidence reflects, the essentialdiscussion emanatedfrom Moyer. By his own testimony,he adverted to Handel Sr.'s discharge, stating that "he isfirst,maybe the rest of you fellows will be following." Hereferred to the interrogations with the comment that hewas notgoingto stand for it. I am unable to infer that theinterrogations alonewould have brought on the strike.Indeed,Moyer had earlier, on February 2, informedRespondent that all but Hamilton had signed union cards.While I donot assumethat the employees were unaware ofthe unlawful character of Ennis' speech on February 7, Icannot find that such conduct combined with the interro-gationsprovided the actual motivations to embark on thestrike.General Counsel's assertionthat an unlawful refusalto bargainwas afurther causative factor merely begs thequestion. Even assumingarguendothat a remedial bargain-ing order would he under theGisselcase,17 this conclusionin itselfwould not establish that the strike was proximatelycaused by any unfair labor practices. However, it is quiteevident thatelements otherthan Handel's discharge wereinvolved in the strike. A basic labor dispute existed in thewhole context of the current organizational campaign,including Respondent's failure to grant the Union's requestfor recognition and the pending election petition. In netresult, therefore, I find that it was an economic rather thanan unfairlabor practice strike in its inception.E.Protected Nature of the StrikeRespondent has erected various defenses from the singlefact,as ultimately determined, that Handel Sr. was a1eCapital Rubber & Specialty Co., Inc.,198 NLRB No. 46.17N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969)18As earlier noted,Respondent's charge allegingsuch a violation wasdismissedby theRegional Director.19 SeeDobbs Houses,Inc.,135 NLRB885, 888;Plasnhte Corporation,153NLRB 180.20 Sec.2(9)defines the term "labor dispute" asincluding "anycontroversyconcerning terms, tenureor conditions of employment, orconcerning the association or representationof persons in negotiating,fixing,maintaining,changing,or seeking to arrangeterms or conditions ofsupervisor. It argues that the strike was unprotected, andthe strikers should therefore be denied all rights toreinstatement because the strike sought to restrain andcoerce Respondent in the selection of its representatives forthe purposes of collective bargaining or the adjustment ofgrievances.This is essentially the language of Section8(b)(1)(B) of the Act defining a type of union unfair laborpractice.18 From all that appears, Handel Sr. was a minorsupervisor whose status presented a borderline question.There is no evidence that he was a management represent-ative who would participate, directly or indirectly, in thecollective-bargaining process, or that he was on a level tobe involved in the adjustment of grievances. The evidencedoes affirmatively show that the Union and the strikingemployees had a bona fide belief that he was a rank-and-file employee and that Respondent was fully aware of thisposition. The issue of his supervisory status was pendingbefore the Board. Respondent could not reasonablyassume that if Handel Sr. were found to be a supervisor,theUnion would persist in seeking his reemployment.Indeed, when the Regional Office ruling came down thatHandel Sr. was deemed to be a supervisor, the Unionpromptly withdrewits 8(a)(3) charge and notified Respon-dent that its unconditional request for reinstatement of thestrikers did not include that of Handel Sr. Therefore, as afactualmatter, it cannot be held in these circumstancesthat the purpose of the strike was to restrain or coerceRespondent in the selection of its representatives.The mere showing that employees strike in protest of thedischarge of a person, or that a striking union seeks thereinstatement of a person, who is found to be a supervisor,does notipso factorender the strike unprotected. Each caseisdetermined on its own facts.19 This was not the type ofcase in which the sole reason for the strike or concertedactivity was to protest the discharge of a supervisor, raisingthe question of whether a valid labor dispute existed withinthe meaning of the Act 20 "Where a `labor dispute' exists,the employees may engage in a peaceful primary strike orany other lawful manner of protest and still retain theprotection of the Act." 21 Unquestionably here, as found, alabor dispute existed. And here the employees who joinedthe strike could have harbored the fear, whether reasonableor not, of further discharges in which they themselveswould be affected.22 In sum,I find no basis for holdingthat the strike was unprotected.F.Reinstatement of Strikers1.Unconditional applicationOn March 9, Respondent received the Union's letteroffering "immediate unconditional return to employment"of nine named "employees" who were on strike, includingemployment." And Sec. 2(3) defines the term"employee" as including "anyindividual whosework has ceased as a consequenceof, orin connectionwith, any current labor dispute "21Plastilite Corporation,153 NLRB at 184.22The "reasonableness of workers' decisions to engage in concertedactivityis irrelevant to the determinationof whether a labordispute existsor not"NL.R.B. v. WashingtonAluminumCompany, Inc.,370 U.S. 9, 16(1962). And seeN L.R.B v. Solo CupCompany, 237 F.2d 521, 526 (C A. 8,1956). 666DECISIONSOF NATIONAL LABOR RELATIONS BOARDHandelSr. In its reply letter of March 13, Respondentindicated,interalia,that it considered the strike anunprotected activity, justifying its refusal of reinstatementbased upon the attempted compulsion to reemploy HandelSr., and also alleged picket line misconduct on the part of"some" of the strikers 23 Respondent's letter further statedthat, "moreover," it had hired permanent replacements andno position was presently available for any of the strikersnamed by the Union. The letter also asserted that theUnion's offer was ambiguous in certain respects andrequestedanswers to two questions: (1) Whether theUnion's offer was contingent upon the reinstatement of allthe namedstrikers,and (2) whether the Union wouldcontinueto strike if all the named strikers were notreinstated.On March 15, the Union replied to Respon-dent's letter reiterating that the offer was unconditionaland deletingthe name of Handel Sr. (after the Union wasinformed on March 13 of the Regional Director's decisionthat Handel Sr. was a supervisor).Respondent's construction of the Union's initial letterwas not reasonable. The offer was stated as unconditionaland conveyed no implication that reinstatement wassought onan "all or none" basis. Nor would it follow thattheUnion was conditionallyinsistingupon thereinstate-mentofHandel Sr., whose discharge precipitated thestrike,whileassertingat thesametime that it was ready toabandon the strike. Respondent need only have refused toreinstateHandel Sr., maintaining its position that he was asupervisor. This issue was, in any event, removed when theUnion advised Respondent that it withdrew its request forthe reinstatement of Handel Sr. It is my finding that theUnion's initial letter was unambiguous, that the Union wasnot obliged to reply to Respondent's questions, as it didnot, and that it contained a valid unconditional offer ofreinstatementon behalf of the eight strikers, excludingHandel Si'.2.The alleged slowdownAt the hearing, in its opening statements, Respondentassertedas a further affirmative defense that the employ-ees, who later became strikers, had engaged in unprotectedactivitiesin the form of a slowdown during the week beforethe strike. At the instance of the Administrative Law Judgeduring the hearing, Respondent's counsel specificallyconfirmed the position that Respondent was relying uponthe allegedslowdown as reason for not reinstating thestrikers after their unconditional application to return towork. A considerable part of Respondent's caseinvolvedthe introduction of evidence on this issue, in substantiallength.A major portion of General Counsel's brief wasdevoted to analysis of such evidence. Then in a footnote inRespondent's brief it is simply stated that "Respondentdoes not urge a slowdown among employees as ajustification for its refusal to re-employ the strikers." Thestatementof counsel at the hearing, accompanied byextensiveevidence, was more than the urging of a legalposition. It also contained the admission that Respondentrefused to reinstate the strikers, when called upon to do so,because of an asserted belief that such a slowdown hadoccurred. As found below, the evidence scarcely establish-es even a colorable basis for a good-faith belief that theemployees had engaged in suchseriousmisconduct. Inthese circumstances,Respondent will not be permitted toescape the consequences of its fully litigated contention.Respondent'switnesseson thisissueconsistedofThomas Fascetti, James D. Santini, and Arthur Ennis, allmanagementofficials.The essence of their testimony,based upon their observation and impression, was thatduring the week beginning February 5 there was aninordinate accumulation of unprocessed orders in thewarehouse;a large numberof customer complaintsconcerningdelays inreceivingtheir ordered merchandise;delivery trucks leaving Respondent's premiseslater thanwas normal;an excessivenumber of rail cars at the sidingswhich were not unloaded;aislesplugged and dock areasfilledwith cargo; and the warehouse generally in aconditionofuncleanliness.In addition,Respondentsubmitted a document, prepared for the purpose of thehearing,which purports to show a comparatively sharpreductionin the mileagedriven on its delivery trucksduring the week ending February 10.24 Regarding the railcar situation, Santini spoke to employee Baker, an orderpicker, who responded that there were not enough palletsand "they don't have thetime." Santinidid not take thematter up with highermanagement.About February 6,Handel Sr. was approached by Fascetti, Avery, and Rogersconcerning the "appearance of a slowdown." He told themthere was no slowdown, that the trucks were being held upbecauseof priority rush orders coming from the office.It is no light matter to advance such a contentionasserting,on grounds of misconduct, the withholding of abasic right of strikers to the Act's protection. The Act isviolated if a striker is discharged, or denied reinstatementupon unconditional application, for misconduct arising outof a protected activity when the employer does not have agood-faith belief that such misconduct was committed, orwhen it is shown, despite the employer's good faith, thatthe misconduct never occurred.25In generalcharacter,Respondent's evidence is highlyspeculative and lacking in probity.26 Misconduct in theform of a slowdown, such as alleged by Respondent in theexisting context, would necessarily have to consist of adeliberate and concerted action by employees relating totheir organizational objectives. No attempt was made byRespondent to adduce evidence of such concerted activity,or to identify any employee believed to be involved.During the week preceding the strike, there is no indicationofany serious concern by Respondent with such aproblem. If the workflow had actually slowed down duringthis week, it is entirely plausible from this record that thecauseswere directly attributable to management responsi-bility, rather than to an unlawful design by the employeesor the Union.23Onlythat of Richard F.Handel,herein called Handel Jr.,was allegedcounsel."As Exh.11, the document is admitted as an affidavitat the hearing,infra.asN.L.R.B. v. Burnup &Sims,379 U S.21 (1964).24On the same subject,Resp.Exh. 11 was reserved at the hearing for26Particularly,I regard President Ennis'testimony on these matters asreceipt of a stipulation.After the close, Respondent submitted an affidavitlargely conclusory,unresponsive, and unreliable.of Joseph P. Moore,vice president, "in accordance with agreement between F.C.F. PAPERS, INC.Ifind that there was no reasonable basis for an honestbeliefby Respondent that the alleged misconduct oc-curred, that in fact it had not occurred, that Respondentacted in bad faith in presenting and litigating this issue,and that it completely failed to establish the necessarysupport for its contention as a reason for denyingreinstatement to the strikers. Accordingly, on this groundalone,Respondent violated Section 8(a)(1) of the Act.3.Alleged misconduct of Handel Jr.Handel Jr. had been an order picker and was one of thestrikers.Respondent contends that, on at least twooccasions, Handel Jr. had followed a company truck in amanner designedto deter the driver from the performanceof his duties and to impede deliveries being made duringthe strike. Edward Wendelgass, a striker replacement, wasthe driver of Respondent's truck.Wendelgass testifiedconcerning two incidents which took place in successionon April 19. He drove from Respondent's warehouse to alocal freight company-a straight route of about onequarter mile along Commerce Drive. Handel Jr. followedinhisprivate car, and then walked into the freightcompany while Wendelgass made his delivery. All the wayback to Respondent's warehouse, Handel Jr. drove directlyin front of Wendelgass "at twenty miles an hour andwouldn't speed up," but he speeded up when Wendelgasstried to pass. The city speed limit for streets is 30 miles perhour.Wendelgass added that this particular strip "wherethe main part" occurred was outside the city proper. Henormally drives on Commerce Drive at 30 miles per hour.Upon his return to the warehouse, Wendelgass reportedthis incident to Respondent.Handel Jr. did not deny or contradict any of theforegoing. General Counsel argues that there is a "logicalinconsistency" in the account given by Wendelgass aswould in itself negate the alleged "boxing-in" action. Theinconsistency is stated to be that Wendelgass normallydrives on the 1/4-mile stretch of road only 15 miles perhour faster than Handel Jr. was traveling at the time. Withthe facts thus virtually admitted, I perceive no basis forturning the evidence on the theory of General Counsel.The "boxing-in" could have been accomplished quiteeffectively at the speeds indicated on such a length of road.Handel Jr. was deliberately manipulating his vehicle withvarying speeds to prevent the truck from passing. It is wellknown that automobiles are dangerous instrumentalities.The risks assumed by Handel Jr. could, not unreasonably,have caused a collision involving Respondent's truck orother object. In my view, this is a type of recklessnesstantamount to violence. There is, I find, sufficient groundfor Respondent's asserted belief that Handel Jr. engaged inmisconduct as would render him unfit for further employ-ment. As to Handel Jr., the complaint allegation is notsustained. It is therefore unnecessary to pass upon thesecond incidentthat day.2727This incident involved conflicting evidence on allegations that HandelJr. had again followed the truck driven by Wendelgass and had repeatedlyswerved his car toward the moving truck in an effort to stop it-withparticular testimony by Handel Jr.to the effect that he had been greatlyprovoked and was attempting to apprehend Wendelgass,after the latter4.Thereplacements667In the case of an economic strike, where the strikersunconditionally apply to return to work, the employermust offer them immediate reinstatement to their formerjobs or, if such jobs no longer exist, to substantiallyequivalent jobs. Those applicants whose positions are filledby permanent replacements remain employees and areentitled to full reinstatement upon departure of thereplacements or when other appropriate vacancies occur,unless they have in the meantime acquired regular andsubstantially equivalent employment or the employer cansustain its burden of proof that the failure to offer fullreinstatement was for legitimate and substantial;businessreasons 28As noted, the Union's unconditional offerreached Respondent on March 9. President Ennis testifiedthatRespondent hired "replacements" after the strike,without attempting to show in any instance that suchemployment was of a permanent nature. The followingdata was received in evidence:WAREHOUSE EMPLOYEESMay 30, 1973Actively employed since 2/12/73CommencedTermi-NameWorknatedDaniel Hamilton4/10/72LeRoy Beeman2/26/73James R. Jorgensen 2/26/73Mike Kenny2/26/73Dan Geraci2/26/73James M. McNair2/26/733/16/73Barry Joy3/19/73Eddie Thompson3/26/73Ed. D. Wendelgass4/9/73Thomas R. Rowley4/9/73Daniel Giordano3/6/73Conrad Hoffman2/16/73Robert L. Olsen2/16/734/13/73Roger Houck2/20/735/18/73Robert Swartz3/6/73Respondent admitted that not all replacements were full-'time employees,and that none of the strikers had workedon a part-time basis.As replacements,college studentswere hired to work after school,5 days a week,"usually"from 5 to 10 p.m. In this category were Olsen and Houck,later terminated as shown.Ennis stated that,on the payrollofMay 30, there were two such part-time students, butnamed only Giordano. The particular job duties and ratesof pay of these students were not disclosed.Fascetti,nearly ran him down with the truck while he was walking the picket lineoutside the warehouse.28The Laidlaw Corporation,171NLRB 1366,enfd.414 F.2d 99(C.A. 7,1969), cert.denied 397 U.S. 920(1970). 668DECISIONSOF NATIONAL LABOR RELATIONS BOARDtestifying for Respondent,was questioned only concerningBarry Joy. He and Rogers had interviewed Joy as anapplicant on March 5 or 6,and "accepted"Joy on the basisthat he had to give his previous employer 2 weeks' notice.Joy was not called as a witness,and no records wereproduced to show that Joy was actually hired on March 5or 6.When Respondent received the Union's offer embracingthe 8 striking employees on March 9,there were employed10 nominal replacements,including the 3 named studentsand conceivably a fourth student. In the very nature oftheir employment,as appears,I do not consider that thestudent employees were permanent replacements. It isRespondent'sburden to show the permanency of suchemployment.Thus,it is reasonable and proper to concludethat, as of March 9, there were six possible permanentreplacements,or at leasttwo jobvacancies to which thesestrikers were entitled.Respondent was also under a duty toaccord preferential hiring to the strikers as vacanciesoccurred after their unconditional application on March 9.As set forth above, the data submitted shows that fouremployees,not indicated as students,were hired fromMarch 9through April 9.By separate lettersdated April 25, May 2, May 9, andMay 23, Respondent offered "employment"-respectivelyto Baker,Lee,Durr,and Schneider. Ennis testified thateach of them in turn declined.He averred that the offerswere made on the basis of a single vacancy.The recorddoes not reflect that this job was filled.It is not shownwhich job or vacancy he meant; from the chart, above, theappearance of a termination closest in time was that of astudent, Olsen,on April 13.Another student,Houck, wasseparated on May 18, after the first of the offers was made(to Baker),indicating a further vacancy. McNair's termina-tion occurred much earlier, on March 16, and Joy washired,as I find,on March 19.It appears that Baker was a warehousemanand driver at$4.20 an hour; Lee was a driver at $4.15 an hour; Durr wasan order picker at $3.25 an hour; and Schneider was awarehousemanat $3.60 an hour. The similarletters sent tothesestrikers do not specify the job and pay being offered.Ennis' testimony implies that the intention in each instancewas to offer a single particular job which was madeavailable by the departure of a replacement.On this stateof the record, it need not be determined here whetherproper offers of reinstatement were made and wereeffectively declined. These questions will be deferred to theusual compliance investigation following Board decision.It is sufficient on these facts to enter my findings thatRespondent violated Section 8(a)(1) and(3) as to thestriking employees generally,with the exception of HandelJr., and thereby prolonged the strike by denying reinstate-ment to any of these strikers upon their unconditionalapplication(a) as of March 9 when Respondent receivedsuch application,and (b)thereafter as further appropriatejobswere available.29Concerning the status of these strikers after March 9,Respondent has presented no evidence of legitimate andsubstantial business reasons for its failure to offer themreinstatement;nor was it shown that any of them had inthe meantime acquired regular and substantially equivalentemployment.In any event,I find that these strikers becameunfair labor practice strikers afterMarch 9 and werethereforeentitled to offers of reinstatement to anyavailable jobs and could not be permanently replaced aftersuch date.Applicationof the necessary remedies affectingparticular employeeswillbe left for resolution in thecompliance stage of this proceeding,as described in theremedy sectioninfra.G.The Refusal toBargainand the Gissel IssueGeneral Counsel alleges,and Respondent admits, thatan appropriate unit consists of all employees, includingdrivers,warehousemen,helpers, and cutters at the Roches-terwarehouse, excluding office clerical employees, sales-men, professional employees,guards and supervisors asdefined inthe Act.In its written bargaining demand senttoRespondent on January 29, the Union describedessentially the same unit but specified the inclusion of"group leaders."On both sides it was understood that thereference to group leaders pertained only to Handel Sr.And, as already covered herein,a continuing issue existedas to the supervisory status of Handel Sr., until it wasresolved, acceptably to the Union, by the action of theRegionalDirector on March 13. There is entirely no meritinRespondent'scontention that the Union requestedrecognition for an inappropriate unit because Handel Sr.was sought to be included as a group leader.Clearly, sucha variance between the requested unit and the appropriateunit is minor,subject to modification on the legal questionof one individual's supervisory status, and would notrelieve Respondent of any obligation to bargain.30As previously indicated, the unit complement at the timeof the Union'sbargaining demand consisted of nineemployees.In evidence are authentic union authorizationson behalf of eight such employees,excluding Hamilton,which they executed at the union meeting on January 26.Respondent submitted an affirmative defense that "theUnion's authorization cards are invalid due to supervisorHandel's participation in the Union's card solicitation, anddue to the coercive activities of other Union agents." Nosupport was offered for the latter contention. In thecircumstances earlier described,Handel Sr. attended theJanuary 26union meeting and signeda card with theothers. There is no evidence that Handel Sr.,at the meetingor at any time, solicited any of the employees who signedcards or influenced them in any way to support theUnion.31 Respondent relies on the testimony of Hamilton:Handel Sr. knew that Hamilton left his previous jobbecause a union had come into that plant.In a conversa-tion with Hamilton "the last part ofJanuary,"Handel Sr."just wondered" what Hamilton thought about unions ingeneral.About January 27, Handel Sr. told Hamilton thatthe employees "had decided they wanted the union, and itwould be nice if I joined, and if I didn't that wasalright...."About a weeklater,Handel Sr. toldHamilton that "somethingwillwork out for you if youxsIbid.30E.g.,The Hamilton Plastic Molding Company,135 NLRB371, 373.Hughson,Schneider,and Handel Sr.31Affirmative testimony of the absence of such influence was given by F.C.F. PAPERS, INC.669don't join the union,"and asked him if he was sure he didnot want to join. In these casual discussions,Hamilton'sresponseswere, simply that he was not interested. Hetestified thatHandel Sr.never solicited an authorizationfrom him or threatened him about the Union.Hamiltonwas the only employee who did not sign a card.Respondent'sdefense that all the signed cards ofemployees are tainted,by reason of Handel Sr.'s conductand status,is rejected as without substance.Handel Sr. wasa low echelon working supervisor.During the organizingcampaign and the strike, the employees believed him to bea rank-and-file employee.He was openly aligned with theemployees in interest.In matters concerning the Union, itmust have been obvious to them that Handel Sr. in no wayspoke for management.Itmay not here be inferred that theemployees signed cards from fear of future retaliation byHandel Sr. merely because he was present at the January26 union meeting and signed a card himself. Accordingly, Ifind that the Union possessed eight valid cards of the nineunitemployees,an overwhelmingmajority,when itpresented its bargaining request.32Respondent made noreply to the Union's request,and has refused to recognizeand bargain with the Union.As detailed herein,Respondent engaged in seriousviolations of Section 8(a)(1) and(3) after the Union'sdemand for recognition.Thus,President Ennis,atameetingof assembled employees,invited and encouraged them tobargain directly with Respondent.Through itsattorney,Mitchell,Respondent coercively interrogated individualemployees summoned to Ennis' office.Inbad faith,Respondent assumed the position that the employees wereengaged in a concerted slowdown prior to the strike as areason for generally denying reinstatement to the strikersupon their unconditional application.Similarly, its treat-ment of all the strikers as unprotected because they were,inpart,protesting the discharge of Handel Sr. wasunfounded;and it persisted in this attitude even after theUnion made it clear that reinstatement was not sought forHandel Sr. This evidence is significant in assessingRespondent'sfailure,initiallyand thereafter,toofferreinstatement to the applying striker employees when infact it had properly available positions.It reasonablyreflects, in my opinion,that Respondent was resolved todeny employees the protected rights under the Act asretribution for their having engaged in union and strikeactivity.33Some pause is given on the question of issuing aremedial bargaining order underGissel34when none of theeight card signers in the original unit of nine is presentlyemployed on job.However,thiswas essentially thesituation involved inFranks Bros.Company v. N.L.R.B.,321 U.S.702 (1944),in which theCourt earlystressed theBoard's responsibility under theAct todirect such actionas will dissipate the unwholesome effects of the violations,and not to permit employers to profit from their ownwrongdoing.It is highly dubious,in my judgment, that thetraditional remedies of reinstatement,backpay,and post-32E.g.,N.L.R.B. v. Orlando Paper Co.,480 F.2d 1200 (C.A. 5, 1973),enfg.197NLRB 380;WKRG-TV, Inc.,190NLRB 174;ClayCityBeverages,Inc.,176NLRB681;Welcome-AmericanFertilizerCo.,169NLRB862 at fn. 1.33Cf.Linden Lumber Division,Summer &Co,190 NLRB 718, 719.34N. L. R. B. v. GisselPacking Co.,395 U.S. 575.ing of notices will serve to erase the lingering impact ofRespondent's coercive conduct as would permit theholding of a fair and reliable election in the foreseeablefuture. The unfair labor practices here have the distincttendency of destroying the Union's majority strength, asexpressed by the employee authorization cards, and toimpede any test of employeesentimentby the preferredroute of a Board election. And these practices, whichinclude the discriminatory denial of jobs to employees, aresufficientlyegregious35to fit well within the standards setforth in theGisselcase 36 In these circumstances, consider-ationmay validly be given to the signed authorizationcards as a reliable measure of the employees' representa-tion desires. In addition, persuasive corroboration of theUnion's majority was demonstrated by the fact that alleight employee card signers joined in the strike shortlyafter the Union's demand for recognition.37 Therefore, it isconcluded that, by refusing the Union's bargaining requestand engaging in the aforesaid unfair labor practices,Respondent violated Section 8(a)(5) and (1), and that abargaining order is necessary and appropriate to protectthemajority selection of the Union, and otherwise toremedy the serious violations committed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that the strike on February 12 waseconomic in its inception but was prolonged by Respon-dent's unfair labor practices in discriminatorily refusing toreinstate any of seven named striking employees, excludingHandel Jr., upon their unconditional application receivedon March 9, to positions properly available on March 9and becoming available thereafter. I have found that thepart-time students hired during the strike were notpermanent replacements and, therefore, the positions heldby them as of March 9 were properly available to theapplying strikers; that at least two available positionsexisted as of March 9; that from March 9 through March26 at least four additional positions, filled by new hires,became available; and that, on April 13 and May 18,further vacancies were created by the termination of twopart-time students. Questions remain to be resolved in the36 See,e.g.,GeneralStencils, Inc.,195 NLRB 1109; and note particularlyChairmanMiller's dissent,taking the view that repeated violation of Sec.8(a)(3) is sufficientper seto justifyimpositionof aGisselbargaining order.36 395 U.S. at 614-615.37Gissel,395 U.S. at 597. 670DECISIONSOF NATIONAL LABOR RELATIONS BOARDcompliance stage of this proceeding (a) whether any of theother replacements hired during the strike were permanentin nature; (b) whether Respondent made proper offers ofreinstatementto Baker, Lee, Dun, and Schneider and, ifso,whether they effectively declined such offers; and (c)the order in which the seven strikers in question wereentitled to be recalled.38 It is reasonably inferred thatpositions were properly available on and since March 9(apart from those which may have developed since May30) sufficient in number to accommodate all seven of theentitled strikers.Accordingly, I recommend as follows:Respondentoffer toBaker,Collins,Dun, Hughson, Lee,McDonald, and Schneider immediate and full reinstate-ment to their former jobs or, if those jobs no longer exist,to substantially equivalent jobs, without prejudice to theirseniority or other rights and privileges, and make themwhole for any loss of earnings they may have suffered byreason of the discriminatory failure to reinstate them, bypayment to each of them a sum of money equal to thatwhich each normally would have earned as wages from thedate of the discriminatory failure to reinstate them to thedate of Respondent's proper offer of reinstatement.Backpay and interest shall be computed under theestablished standards of the Board.39 If and as necessary tomake room for the reinstatement of these strikers,Respondent shall dismiss the part-time student employees,such other replacements hired during the strike who werenot engaged on a permanent basis, and all replacementshired afterMarch 9. Further, it is recommended thatRespondent preserve and make available to the Board,upon request, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary and useful to determine theamounts of backpay and the rights of reinstatement dueunder the terms of these recommendations.Upon the foregoing findings of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.The Respondentis engaged in commercewithin themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By failing and refusing to reinstate seven namedstriking employees, excluding Handel Jr., to properlyavailable positions after their unconditional request forreinstatement, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(3) of the Act.4.All employees, including drivers, warehousemen,helpers,and cutters employed by Respondent at itsRochester,New York, warehouse, excluding all officeclericalemployees,salesmen,professionalemployees,guards, and supervisors as defined in the Act, constitute aunit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.5.Since January 26, 1972, the Union has been, and isnow, the exclusive representative of all employees in theappropriate unit within the meaning of Section 9(a) of theAct.6.By failing and refusing, at all times since January 30,1972, to bargain collectively with the Union as theexclusive representative of the employees in the appropri-ate unit, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5)of the Act.7.By the foregoing, and by other specific acts andconduct interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed in Section 7 oftheAct,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1)of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]38 See, e.g.,Coca ColaBottlingWorks,Inc., 205 NLRB No. 27.11F.W Woolworth Company,90 NLRB289;Isis Plumbing&HeatingCo,138 NLRB 716